Appeal from a decree of the Surrogate’s Court of Albany county by the executrix of Richard B. Wagoner, substituted trustee under the will of Adaline A. Winnie, deceased. The executrix of said Richard B. Wagoner filed her accounting of his proceedings as such substituted trustee. The life tenant and remainder-men under the Winnie will filed objections to such account and the account has been surcharged with the sum of $1,235, rent of the trust property, which the surrogate has found the said trustee negligently failed to collect. Decree unanimously affirmed, with costs to the respondents Parker and Woollard against the appellant. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ. [152 Misc. 291.]